UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-32361 METROPOLITAN HEALTH NETWORKS, INC. (Exact name of registrant as specified in its charter) Florida 65-0635748 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 777 Yamato Road, Suite 510 Boca Raton, Fl. (Address of principal executive offices) (Zip Code) (561) 805-8500 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[X] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 1, 2012 Common Stock, $.001 par value per share 44,154,391shares 1 Metropolitan Health Networks, Inc. Index Part I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 30 SIGNATURES 31 2 METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31, (unaudited) (in thousands, except share data) ASSETS CURRENT ASSETS Cash and equivalents $ $ Investments, at fair value Accounts receivable from customers, net Due from HMOs, net Deferred income taxes Prepaid income taxes - Prepaid expense and other current assets Current assets held for sale TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net OTHER INTANGIBLE ASSETS, net GOODWILL DEFERREDFINANCING COSTS OTHER ASSETS NON-CURRENT ASSETS HELD FOR SALE TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued payroll and payroll taxes Income taxes payable - Accrued expenses Accrued interest payable Current portion of long-term debt Current liabilities held for sale TOTAL CURRENT LIABILITIES LONG-TERM DEBT, net of current portion and original issue discount of $11.4 million and $12.1 million at March 31, 2012 and December 31, 2011, respectively DEFERRED INCOME TAXES NON-CURRENT LIABILITIES HELD FOR SALE 3 4 TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, par value $.001 per share; 10,000,000 shares authorized; Series A preferred stock, stated value $100 per share; 5,000 issued and outstanding Common stock, par value $.001 per share; 80,000,000 shares authorized; 44,088,000 and 43,751,000 issued and outstanding at March 31, 2012 and December 31, 2011, respectively 44 44 Additional paid-in capital Accumulated other comprehensive (loss) ) ) Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Three Months Ended March 31, (unaudited) (unaudited) (in thousands, except share data) REVENUE $ $ MEDICAL EXPENSE Medical claims expense Medical practice costs Total Medical Expense GROSS PROFIT OPERATING EXPENSES Payroll, payroll taxes and benefits General and administrative Marketing and advertising 68 Amortization of intangible assets 93 Total Operating Expenses OPERATING INCOME OTHER (EXPENSE) INCOME: Interest expense ) - Investment income 3 Other expense (3
